EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13 has been amended as follows:
“flow rate of the cold plasma” in line 9 is amended to --flow rate of a cold plasma--
“provide a cold plasma” in line 13 is amended to --provide the cold plasma--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Keidar et al. (US 20140378892), Balbierz (US 6770070), and Hovda (US 6053172), fails to reasonably teach or suggest at least one control unit, including a computerized flow meter, to control at least one of power and flow rate of cold plasma such that maximum change in temperature of a tattooed dermis of a subject that is exposed to the cold plasma remains in a range of about 1 °C to about 5 °C when taken in combination with the additional claim elements. Specifically, the prior art of record fails to provide for a control unit with sufficient programming for controlling power or flow rate of cold plasma to control a maximum change in temperature of a tattooed dermis as claimed, rather the prior art of record is used for treating other tissue structures or is silent with regard to treating a tattooed dermis of a subject in the claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794